UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission File Number 000-51297 T BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 71-0919962 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16000 Dallas Parkway, Suite 125, Dallas, Texas 75248 (Address of principal executive offices) (972) 720- 9000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of the registrant’s Common Stock as of August 14, 2013 was 4,021,932 shares. Table of Contents T BANCSHARES, INC. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 43 ITEM 4. Controls and Procedures 43 PART II. OTHER INFORMATION 44 ITEM 1. Legal Proceedings 44 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 ITEM 3. Defaults Upon Senior Securities 44 ITEM 4. Mine Safety Disclosures 44 ITEM 5. Other Information 44 ITEM 6. Exhibits 44 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements T BANCSHARES, INC. CONSOLIDATED BALANCE SHEETS (000's)exceptshare data June 30, December31, (unaudited) ASSETS Cash and due from banks $ $ Interest-bearing deposits Federal funds sold Total cash and cash equivalents Securities available for sale at estimated fair value Securities, restricted at cost Loans held for sale Loans, net of allowance for loan losses of $1,341 and $1,338, respectively Bank premises and equipment, net Other real estate owned Other assets Total assets $ $ LIABILITIES Demand deposits: Noninterest-bearing $ $ Interest-bearing Time deposits $100 and over Other time deposits Total deposits Borrowed funds Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common stock, $0.01 par value; 10,000,000 shares authorized; 4,021,932 shares issued and outstanding 40 40 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements 3 Table of Contents T BANCSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (000's) except per share data ThreeMonthsEndedJune 30, SixMonthsEndedJune30, Interest Income Loan, including fees $ Securities 61 62 Federal funds sold - Interest-bearing deposits 4 3 8 7 Total interest income Interest Expense Deposits Borrowed funds 4 1 8 4 Total interest expense Net interest income Credit for loan losses - ) - ) Net interest income after credit for loan losses Noninterest Income Trust income Gain on sale of loans - - Service fees and other income 15 47 34 Rental income 59 - 59 - Gain on sale of securities - - 31 - Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and equipment Trust expenses Professional fees Data processing 63 Other Total noninterestexpense Net Income $ Earnings per common share: Basic Diluted Weighted average common shares outstanding Weighted average diluted shares outstanding See accompanying notes to consolidated financial statements 4 Table of Contents T BANCSHARES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, (000's) Net Income $ Other comprehensive income (loss): Securities available for sale: Change in net unrealized gain (loss) on investment securities available-for-sale ) Gain on sale distributed to third party issuer - - ) - Gain on sale included in net income - - ) - Reclassification adjustment for gain on sale - - ) - Total securities available for sale ) ) Comprehensive income $ See accompanying notes to consolidated financial statements 5 Table of Contents T BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Unaudited) (000's) Common Stock Additional Paid-in Capital Retained Deficit Accumulated Other Comprehensive Income (Loss) Total BALANCE, January 1, 2012 $ 19 $ $ ) $ $ Net income -YTD Other comprehensive income Net proceeds from rights offering and limited public offering 21 Stock based compensation 17 17 BALANCE, June 30, 2012 $ 40 $ $ ) $ $ BALANCE, January 1, 2013 $ 40 $ $ ) $ $ Net income — YTD Other comprehensive income ) ) Stock based compensation 5 5 BALANCE, June 30, 2013 $ 40 $ $ ) $ ) $ See accompanying notes to consolidated financial statements 6 Table of Contents T BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) SixMonthsEndedJune 30, (000's) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Credit for loan losses - ) Depreciation and amortization 80 71 Accretion of discount on loans ) - Net amortization of securities 25 23 Impairment of other real estate owned - 14 Net gain on sale of securities ) - Gain on sale of other real estate owned - ) Origination of loans held for sale ) - Principal payments of loans held for sale - Stock based compensation 5 17 Gain on sale of loans ) - Net change in other assets Net change in other liabilities (7 ) 36 Net cash provided by (used in) operating activities ) Cash Flows from Investing Activities Purchase of securities available for sale ) ) Principal payments, calls and maturities of securities available for sale Proceeds from sale of securities available for sale - Payment to third party for gain-sharing arrangement ) - Purchase of securities, restricted ) ) Proceeds from sale of securities, restricted Net change in loans ) ) Proceeds from sale of other real estate owned - Purchases of premises and equipment ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Net change in demand deposits ) Net change in time deposits ) Proceeds from borrowed funds Repayment of borrowed funds ) ) Net proceeds from rights offering - Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information Cash paid during the period for Interest $ $ Income taxes $ - $ - See accompanying notes to consolidated financial statements 7 Table of Contents T BANCSHARES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. BASIS OF PRESENTATION We prepared the consolidated financial statements of T Bancshares, Inc. and its subsidiaries (the “Company,” “we,” “us,” or “our,” hereafter) following the requirements of the Securities and Exchange Commission (“SEC”) for interim reporting. As permitted under those rules, certain footnotes or other financial information that are normally required by accounting principles generally accepted in the United States of America (“GAAP”) can be condensed or omitted. We are responsible for the unaudited financial statements included in this document. The financial statements include all normal and recurring adjustments that are considered necessary for the fair presentation of our financial position and operating results. The accounting and reporting policies of the Company reflect banking industry practice and conform to GAAP. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported asset and liability balances and revenue and expense amounts and the disclosure of contingent assets and liabilities. The allowance for loan loss is the primary estimate by management, which is established through a provision for loan loss charged to expense. It is reasonably possible that actual results could differ significantly from those estimates. The results of operations for interim periods are not necessarily indicative of the results to be expected for the entire year. During the second quarter of 2013, the Company sold the guaranteed portion of SBA loans into the secondary market. Servicing rights are recognized as separate assets when loans are sold with servicing retained. Servicing rights are amortized in proportion to, and over the period of, estimated future net servicing income. The Company uses industry prepayment statistics and its own prepayment experience in estimating the expected life of the loans. Management evaluates its servicing rights for impairment quarterly. Servicing rights are evaluated for impairment based upon the fair value of the rights as compared to amortized cost. Fair value is based on a valuation model that calculates the present value of estimated future net servicing income. The valuation model incorporates assumptions in estimating future net servicing income, such as the cost to service, the discount rate, prepayment speeds and default rates. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. NOTE 2. RECENT ACCOUNTING PRONOUNCEMENTS Accounting Standards Update (ASU) No. 2011-11, “Balance Sheet (Topic 210) - Disclosures about Offsetting Assets and Liabilities.” ASU 2011-11 amends Topic 210, “Balance Sheet,” to require an entity to disclose both gross and net information about financial instruments, such as sales and repurchase agreements and reverse sale and repurchase agreements and securities borrowing/lending arrangements, and derivative instruments that are eligible for offset in the statement of financial position and/or subject to a master netting arrangement or similar agreement. ASU 2011-11 became effective for annual and interim periods on January 1, 2013, and did not have a significant impact on the Company’s interim financial statements. Accounting Standards Update (ASU) No. 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (Topic 210).”ASU 2013-01 clarifies the scope of ASU No. 2011-11 which applies to derivatives, including bifurcated embedded derivatives, repurchase agreements, reverse repurchase agreements, and securities borrowing and securities lending transactions. ASU 2013-01 became effective for annual and interim periods on January 1, 2013, and did not have a significant impact on the Company’s interim financial statements. Accounting Standards Update (ASU) No. 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (Topic 220).” ASU 2013-02 requires the presentation of certain amounts reclassified out of accumulated other comprehensive income to net income, by component, either on the face of the financial statements or in the notes. Other reclassifications out of accumulated other comprehensive income will require cross reference to existing disclosures. ASU 2013-02 became effective for annual and interim periods beginning after December 15, 2012, and did not have a significant impact on the Company’s interim financial statements. This ASU is the result of certain provisions deferred within ASU No. 2011-12. Accounting Standards Update (ASU) No. 2013-11, “Income Taxes (Topic 740) – Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” ASU 2013-11 requires unrecognized tax benefits to be presented as a decrease in net operating loss, similar tax loss or tax credit forward if certain criteria are met.ASU 2013-11 will be effective for fiscal years and interim periods beginning after December 15, 2013.The adoption of ASU 2013-11 is not expected to have a material effect on the Company’s financial position or results of operations. 8 Table of Contents NOTE 3. SECURITIES A summary of the amortized cost and fair value of securities is presented below. June 30, 2013 (000's) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated FairValue Securities available for sale: U.S. government agencies $ $ 53 $ $ Mortgage-backed securities 19 62 Total securities available for sale $ $ 72 $ $ Securities, restricted: Other $ $ - $ - $ December31,2012 (000's) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated FairValue Securities available for sale: U.S. government agencies $ $ $ 9 $ Mortgage-backed securities - Total securities available for sale $ $ $ 9 $ Securities, restricted: Other $ $ - $ - $ All mortgage-backed securities included in the above table were issued by U.S. government agencies, or by U.S. government-sponsored agencies. Securities, restricted consist of Federal Reserve Bank of Dallas stock and Federal Home Loan Bank of Dallas stock which are carried at cost. At June 30, 2013 and December 31, 2012, securities with market value of $7.7 million and $8.5 million, respectively, were pledged against borrowed funds at the Federal Home Loan Bank of Dallas and securities with market values of $669,000 and $63,000, respectively, were pledged against trust deposit balances held at the Company’s insured depository subsidiary, T Bank, N.A. (the “Bank”). One security was pledged against borrowed funds at the Federal Reserve Bank of Dallas at June 30, 2013 and December 31, 2012 with market values of $942,000 and $1.0 million, respectively. The Bank held Federal Reserve Bank of Dallas stock in the amount of $480,250 and $458,700 at June 30, 2013 and December 31, 2012, respectively. The Bank also held Federal Home Loan Bank of Dallas stock in the amount of $593,900 and $664,800 at June 30, 2013 and December 31, 2012, respectively. During the quarter ended March 31, 2013, the Company sold $1.2 million of available-for-sale securities which were purchased at par value during the year ended December 31, 2012 from a third party who is an approved Ginnie Mae securities issuer (the “Issuer”). Under the arrangement with the Issuer, in the event the Bank subsequently sold the securities, the Issuer is paid a commission equal to 75% of the calculated gain on the sale. The Company realized a gain on the sale in the amount of $124,000, of which $93,000 was paid to the third party, resulting in a net recorded gain of $31,000 as of March 31, 2013 and June 30, 2013. The amortized cost and estimated fair value of securities at June 30, 2013 are presented below by contractual maturity. Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations. Residential mortgage backed securities are shown separately since they are not due at a single maturity date. AvailableforSale (000's) Amortized Cost Estimated FairValue Due after five years through ten years Due after ten years Mortgage-backed securities Total $ $ 9 Table of Contents The table below indicates the length of time individual investment securities and mortgage-backed securities have been in a continuous loss position at June 30, 2013: Less than 12 months 12 months or longer Total (000’s) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses U.S. government agencies $ $ $ - $ - $ $ Mortgage-backed securities 62 - - 62 Total $ $ $ - $ - $ $ NOTE 4. LOANS Major classifications of loans held for investment are as follows: (000's) June 30, December31, Commercial and industrial $ $ Consumer installment Real estate— mortgage Real estate— construction and land SBA: SBA 7(a) unguaranteed portion SBA 504 USDA - Other - 12 Gross Loans Less: Allowance for loan losses Net deferred loan fees 1 73 Discount on loans Net loans $ $ The Company periodically sells the guaranteed portion of selected Small Business Administration (“SBA”) and United States Department of Agriculture (“USDA”) loans into the secondary market, on a servicing-retained basis. The Company retains the unguaranteed portion of these loans. In calculating gain on the sale of loans, the Company performs an allocation based on the relative fair values of the sold portion and retained portion of the loan. The Company’s assumptions are validated by reference to external market information. During the three and six months ended June 30, 2013, the Company originated $8.7 million and $13.0 million, respectively of SBA and USDA loans.The guaranteed portions of the loans are recorded as loans held for sale.As of June 30, 2013, the Company had $1.7 million of SBA 7(a) loans and $3.4 million of USDA loans held for sale.As of December 31, 2012, the Company had $1.6 million of SBA 7(a) loans, of which $1.3 million was held for sale. In the second quarter of 2013, the Company sold $9.1 million of SBA 7(a) loans recognizing a gain on sale of loans of $1.1 million, and recorded a servicing asset at fair value of $251,000. Loan Origination/Risk Management. The Bank maintains written loan origination policy, procedures, and processes which address credit quality at several levels including individual loan level, loan type, and loan portfolio levels. Commercial and industrial loans, which are predominantly loans to dentists, are underwritten based on historical and projected income of the business and individual borrowers and guarantors. The Bank utilizes a comprehensive global debt service coverage analysis to determine debt service coverage ratios. This analysis compares global cash flow of the borrowers and guarantors on an individual credit to existing and proposed debt after consideration of personal and business related other expenses. Collateral is generally a lien on all available assets of the business borrower including intangible assets. Creditworthiness of individual borrowers and guarantors is established through the use of credit reports and credit scores. Consumer loans are evaluated on the basis of credit worthiness as established through the use of credit reports and credit scores. Additional credit quality indicators include borrower debt to income ratios based on verifiable income sources. 10 Table of Contents Real estate mortgage loans are evaluated based on collateral value as well as global debt service coverage ratios based on historical and projected income from all related sources including the collateral property, the borrower, and all guarantors where applicable. Small Business Administration Lending- The Bank originates SBA loans which are sometimes sold into the secondary market. The Bank continues to service these loans after sale and is required under the SBA programs to retain specified amounts. The two primary SBA loan programs that the Bank offers are the basic 7(a) Loan Guaranty and the Certified Development Company (“CDC”), a Section 504 (“504”) program. The 7(a) serves as the SBA’s primary business loan program to help qualified small businesses obtain financing when they might not be eligible for business loans through normal lending channels. Loan proceeds under this program can be used for most business purposes including working capital, machinery and equipment, furniture and fixtures, land and building (including purchase, renovation and new construction), leasehold improvements and debt refinancing. Loan maturity is generally up to 10 years for working capital and up to 25 years for fixed assets. The 7(a) loan is approved and funded by a qualified lender, guaranteed by the SBA and subject to applicable regulations. In general, the SBA guarantees up to 85% of the loan amount depending on loan size. The Bank is required by the SBA to retain a contractual minimum of 5% on all SBA 7(a) loans. The SBA 7(a) loans are always variable interest rate loans. Gains recognized by the Bank on the sales of the guaranteed portion of these loans and the ongoing servicing income received have in the past been significant revenue sources for the Company. The servicing spread is a minimum of 1% on the majority of loans. The 504 program is an economic development-financing program providing long-term, low down payment loans to expanding businesses. Typically, a 504 project includes a loan secured from a private-sector lender with a senior lien, a loan secured from a CDC (funded by a 100% SBA-guaranteed debenture) with a junior lien covering up to 40% of the total cost, and a contribution of at least 10% equity from the borrower. Debenture limits are $5.0 million for regular 504 loans and $5.5 million for those 504 loans that meet a public policy goal. The SBA has designated the Bank as a "Preferred Lender". As a Preferred Lender, the Bank has been delegated the loan approval, closing and most servicing and liquidation authority responsibility from the SBA. The Bank also offers Business & Industry ("B & I") loans. These loans are similar to the SBA product, except they are guaranteed by the U.S. Department of Agriculture. The guaranteed amount is generally 80% on loan amounts up to $5,000,000. B&I loans are made to businesses in designated rural areas and are generally larger loans to larger businesses than the 7(a) loans. Similar to the SBA 7(a) product, they can be sold into the secondary market. These loans can be utilized for rural commercial real estate and equipment. The loans can be up to 30 years or 360 months and the rates can be fixed or variable. Construction and land development loans are evaluated based on the borrower’s and guarantor’s creditworthiness, past experience in the industry, track record and experience with the type of project being considered, and other factors. Collateral value is determined generally by independent appraisal utilizing multiple approaches to determine value based on property type. For all loan types, including loans acquired through purchase participations, the Bank establishes guidelines for its underwriting criteria including collateral coverage ratios, global debt service coverage ratios, and maximum amortization or loan maturity terms. At the portfolio level, the Bank monitors concentrations of loans based on several criteria including loan type, collateral type, industry, geography, and other factors. The Bank also performs periodic market research and economic analysis at a local geographic and national level. Based on this research, the Bank may from time to time change the minimum or benchmark underwriting criteria applied to the above loan types. During the second quarter of 2013, the Bank purchased $234,000 of real estate – mortgage loans at a discount of $30,000.The discount is accreted to interest income on a level-yield method over the life of the loans.At June 30, 2013, unamortized discount on all purchased loans was $300,000. 11 The activity in the allowance for loan losses by portfolio segment for the three and six months ended June 30, 2013 and 2012 is presented below. Management has evaluated the adequacy of the allowance for loan losses by estimating the losses in various categories of the loan portfolio. (000’s) Commercial and Industrial Consumer Installment Real Estate Mortgage Real Estate Construction and Land SBA USDA Unallocated Total Three months ended: June 30, 2013 Beginning Balance $ $ 13 $ $ 76 $ 42 $ - $ 65 $ Provision (credit) for loan losses 30 4 ) (9 ) 23 17 ) - Charge-offs - Recoveries - - - 2 - - - 2 Net recoveries - - - 2 - - - 2 Ending balance $ $ 17 $ $ 69 $ 65 $ 17 $ 13 $ June 30, 2012 Beginning Balance $ $ 5 $ $ 79 $ - $ - $ - $ Provision (credit) for loan losses ) 4 ) ) - - - ) Charge-offs - Recoveries 16 - - 1 - - - 17 Net recoveries 16 - - 1 - - - 17 Ending balance $ $ 9 $ $ 66 $ - $ - $ - $ (000’s) Commercial and Industrial Consumer Installment Real Estate Mortgage Real Estate Construction and Land SBA USDA Unallocated Total Six months ended: June 30, 2013 Beginning Balance $ $ 12 $ $ 60 $ - $ - $ - $ Provision (credit) for loan losses ) 5 ) 6 65 17 13 - Charge-offs - Recoveries - - - 3 - - - 3 Net recoveries - - - 3 - - - 3 Ending balance $ $ 17 $ $ 69 $ 65 $ 17 $ 13 $ June 30, 2012 Beginning Balance $ $ 4 $ $ 85 $ - $ - $ - $ Credit for loan losses ) - - - ) Charge-offs ) - ) Recoveries 26 - 24 - - - Net recoveries 26 - 24 - - - Ending balance $ $ 9 $ $ 66 $ - $ - $ - $ 12 Table of Contents The Company’s allowance for loan losses as of June 30, 2013 and 2012 by portfolio segment and detailed on the basis of the Company’s impairment methodology was as follows: (000’s) Commercial and Industrial Consumer Installment Real Estate Mortgage Real Estate Construction and Land SBA USDA Unallocated Total June 30, 2013 Loans individually evaluated for impairment $ $ - $ - $ - $ - $ - $ - $ Loans collectively evaluated for impairment 17 69 65 17 13 Ending balance $ $ 17 $ $ 69 $ 65 $ 17 $ 13 $ June 30, 2012 Loans individually evaluated for impairment $ $ - $ - $ - $ - $ - $ - $ Loans collectively evaluated for impairment 9 66 - - - Ending balance $ $ 9 $ $ 66 $ - $ - $ - $ The Company’s recorded investment in loans as of June 30, 2013 and 2012 related to each balance in the allowance for loan losses by portfolio segment and detailed on the basis of the Company’s impairment methodology was as follows: (000’s) Commercial and Industrial Consumer Installment Real Estate Mortgage Real Estate Construction and Land SBA USDA Unallocated Total June 30, 2013 Loans individually evaluated for impairment $ $ - $ $ - $ - $ - $ - $ Loans collectively evaluated for impairment - Total loans $ - $ June 30, 2012 Loans individually evaluated for impairment $ $ - $ $ - $ - $ - $ - $ Loans collectively evaluated for impairment - - - Total loans $ - $ - $ - $ At June 30, 2013, there were $802,000 of commercial and industrial nonaccrual loans and no loans contractually delinquent over ninety days and still accruing interest, and at December 31, 2012, there were $190,000 of nonaccrual commercial and industrial loans and one real estate mortgage loan for $259,000 contractually delinquent over ninety days and still accruing interest. Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. 13 Table of Contents The Company’s impaired loans and related allowance are summarized in the following table: (000's) Unpaid Contractual Principal Balance Recorded Investment WithNo Allowance Recorded Investment With Allowance Total Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized June 30, 2013 Six Months Ended Commercial and industrial $ 80 Real estate – mortgage - - 11 Total $ 91 (000's) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized December 31, 2012 Year Ended Commercial and industrial $ Real estate – mortgage 1 34 Total $ Interest income is recognized on impaired loans unless collections of the remaining recorded investment are placed on nonaccrual, at which time we record payments received as reductions of principal. Interest that would have been recognized for the six months ended June 30, 2013 and 2012 on non-accrual loans if performed in accordance with their original contract terms was not significant. Restructured loans are considered “trouble debt restructurings” if due to the borrower’s financial difficulties, we have granted a concession that we would not otherwise consider. This may include a transfer of real estate or other assets from the borrower, a modification of loan terms, or a combination of the two. Modification of loan terms may include interest rate reductions or below market interest rates, principal forgiveness, restructuring amortization schedules, reductions in collateral and other actions intended to minimize potential losses. There were no troubled debt restructurings during the six months ended June 30, 2013. There were no loans modified as a troubled debt restructured loan within the previous 12 months and for which there was a payment default during the three or six months ended June 30, 2013. A default for purposes of this disclosure is a troubled debt restructured loan in which the borrower is 90 days past due or results in the foreclosure and repossession of the applicable collateral. As of June 30, 2013 and December 31, 2012, the Company had no commitments to lend additional funds to loan customers whose terms have been modified in troubled debt restructurings. As part of the on-going monitoring of the credit quality of the Company’s loan portfolio, management tracks certain credit quality indicators including internal credit risk based on past experiences as well as external statistics and factors.Loans are graded in one of six categories: (i) pass, (ii)pass-watch, (iii) special mention, (iv)substandard, (v)doubtful, or (vi) loss. Loans graded as loss are charged-off. The classifications of loans reflect a judgment about the risks of default and loss associated with the loan. The Company reviews the ratings on credits quarterly. Ratings are adjusted to reflect the degree of risk and loss that is felt to be inherent in each credit. The Company’s methodology is structured so that specific allocations are increased in accordance with deterioration in credit quality (and a corresponding increase in risk and loss) or decreased in accordance with improvement in credit quality (and a corresponding decrease in risk and loss). Credits rated pass are acceptable loans, appropriately underwritten, bearing an ordinary risk of loss to the Bank. Loans in this category are loans to quality borrowers with financial statements presenting a good primary source as well as an adequate secondary source of repayment. Credits rated pass-watch loans have been determined to require enhanced monitoring for potential weaknesses which require further investigation.They have no significant delinquency in the past twelve months. This rating causes the loan to be actively monitored with greater frequency than pass loans and allows appropriate downgrade transition if verifiable adverse events are confirmed. This category may also include loans that have improved in credit quality from special mention but are not yet considered pass loans. 14 Table of Contents Credits rated special mention show clear signs of financial weaknesses or deterioration in credit worthiness, however, such concerns are not so pronounced that the Company generally expects to experience significant loss within the short-term. Such credits typically maintain the ability to perform within standard credit terms and credit exposure is not as prominent as credits rated more harshly. Credits rated substandard are those in which the normal repayment of principal and interest may be, or has been, jeopardized by reason of adverse trends or developments of a financial, managerial, economic or political nature, or important weaknesses exist in collateral. A protracted workout on these credits is a distinct possibility. Prompt corrective action is therefore required to strengthen the Company’s position, and/or to reduce exposure and to assure that adequate remedial measures are taken by the borrower. Credit exposure becomes more likely in such credits and a serious evaluation of the secondary support to the credit is performed. Credits rated doubtful are those in which full collection of principal appears highly questionable, and which some degree of loss is anticipated, even though the ultimate amount of loss may not yet be certain and/or other factors exist which could affect collection of debt. Based upon available information, positive action by the Company is required to avert or minimize loss. Loans classified loss are considered uncollectible and of such little value that their continuance as bankable assets is not warranted. This classification does not mean that the loan has absolutely no recovery or salvage value, but rather that it is not practical or desirable to defer writing off this basically worthless asset even though partial recovery may be affected in the future. The following summarizes the Company’s internal ratings of its loans: (000's) Pass Pass- Watch Special Mention Substandard Doubtful Total June 30, 2013 Commercial and industrial $ - $ Consumer installment - Real estate - mortgage - Real estate – construction and land - - SBA - USDA - Total $ - $ December 31, 2012 Commercial and industrial $ - $ Consumer installment - Real estate - mortgage - Real estate – construction and land - - SBA - Other 12 - 12 Total $ - $ 15 Table of Contents Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. The Company’s past due loans are as follows: Total90 30-89Days GreaterThan Total Total Total DaysPastDue (000's) PastDue 90Days PastDue Current Loans StillAccruing June 30, 2013 Commercial and industrial $ $ 12 $ - Consumer installment - Real estate – mortgage - Real estate – construction andland - SBA - - - USDA - Total $ $ 12 $ - December 31, 2012 Commercial and industrial $ 1 $ - $ 1 $ $ $ - Consumer installment - Real estate – mortgage Real estate – construction andland - SBA - - - Other - - - 12 12 - Total $ NOTE 5. RELATED PARTIES Certain directors and officers of the Company have depository accounts with the Bank. None of those deposit accounts have terms more favorable than those available to any other depositor. No directors or officers have loans with the Company. NOTE 6. BANK PREMISES AND EQUIPMENT The original cost and related accumulated depreciation at June 30, 2013 and December 31, 2012 were as follows: (000's) June 30, December31, Land $ $ - Building - Leasehold improvements Construction in progress 11 - Furniture and equipment Less: accumulated depreciation Balance at end of period $ $ During the second quarter of 2013, the Bank acquired a two story, 33,000 square foot commercial office building with the intent to re-locate its main office to that location within the next 12 months, at or prior to the termination of the lease covering the Bank’s current main office. The purchased building is located within a quarter mile of the Bank’s current main office. The purchase price was $1.9 million, or approximately $58 per square foot. The building is approximately 64% leased and the Bank anticipates that it will occupy approximately 11,000 square feet of the vacant space. The building will require significant remodeling prior to the Bank’s occupancy. These costs are currently being determined; however, management believes that the Company’s occupancy expense for its main office will be lower on a per square foot basis than the current expense. The Bank’s main branch relocation to the new facility is subject to regulatory approval. The cost of the building is being depreciated over its estimated useful life of 39 years. 16 Table of Contents On May 1, 2013, the Bank entered into a sub-lease agreement covering its space located at 850 Hwy 114, Southlake, Texas. The term of the sub-lease runs concurrently with the term of the Bank’s primary lease ending on February 28, 2017. The monthly lease payment pursuant to the sub-lease is $5,240. The Bank’s payment under the primary lease is $5,785. NOTE 7. OTHER REAL ESTATE OWNED AND OTHER ASSETS Other Real Estate Owned (“OREO”) totaled $874,000 at June 30, 2013 and December 31, 2012. The OREO assets are actively being marketed, and disposal of the assets is anticipated to occur in the next 12 months. Other assets consisted of the following at June 30, 2013 and December 31, 2012: (000's) June 30, December31, Prepaid assets $ $ Accounts receivable – trust fees Accrued interest receivable Loan servicing rights - Other 5 Total $ $ During the second quarter of 2013 the Company sold $9.1 million of SBA (7a) loans held for sale and recorded a loan servicing asset of $251,000. The Company has elected to use the amortizing method for the treatment of servicing assets. Amortization expense was $5,000 for the three months ended June 30, 2013. In the event future prepayments exceed management’s estimates and future expected cash flows are inadequate to cover the servicing asset, impairment is recognized. NOTE 8. DEPOSITS Deposits are summarized as follows: (000's) AsofJune 30, 2013 AsofDecember31,2012 Noninterest bearing demand $ 13 % $ 21 % Interest bearing demand (NOW) 4 4 Money market accounts 33 28 Savings accounts 1 1 Certificates of deposit, $100,000 and greater 45 41 Certificates of deposit, less than $100,000 4 5 Total $ % $ % At June 30, 2013, the scheduled maturities of certificates of deposit were as follows: (000’s) $ Total $ 17 Table of Contents NOTE 9. BORROWED FUNDS The Company had borrowed funds from the Federal Home Loan Bank of Dallas of $13.0 million and $15.0 million as of June 30, 2013 and December 31, 2012, respectively.The Company has a blanket lien credit line with the Federal Home Loan Bank of Dallas with borrowing capacity of $15.9 million secured by commercial loans and securities with collateral values of $7.4 million and $8.5 million, respectively. The Company had one outstanding advance for $13.0 million at June 30, 2013, with a fixed interest rate of 0.14% and maturity date of July 12, 2013. At maturity, we determine our borrowing needs and renew accordingly at varying terms ranging from one to thirty days. The Company had one outstanding advance for $15.0 million at December 31, 2012, with a fixed interest rate of 0.05% and maturity date of January 14, 2013. The Company also has a credit line with the Federal Reserve Bank of Dallas with borrowing capacity of $13.7 million, secured by commercial loans and securities with collateral value of $12.7 million and $1.0 million, respectively. There were no outstanding borrowings at the Federal Reserve Bank of Dallas June 30, 2013 or December 31, 2012. NOTE 10. OTHER LIABILITIES The following comprised other liabilities at June 30, 2013 and December 31, 2012: (000's) June 30, December31, Trust advisor fees payable $ $ Incentive compensation Audit fees 12 61 Data processing 77 96 Franchise & property taxes 46 37 Interest payable 15 16 Legal 11 17 Other accruals Total $ $ NOTE 11. INCOME TAXES The Company files income tax returns in the U.S. federal jurisdiction.With few exceptions, the Company is no longer subject to U.S. federal income tax examination for years before 2009. No federal income tax expense has been recorded for the six months ended June 30, 2013 and 2012 as net operating losses are being used to offset taxable income. Projections for continued levels of profitability will be reviewed quarterly and any necessary adjustments to the deferred tax assets will be recognized in the provision or benefit for income taxes. As of December 31, 2012, the Company had net tax operating loss carry forwards of approximately $3.3 million that will ultimately expire in 2031, if not used. This amount is lower than the losses reflected in the financial statements as all organizational costs are capitalized for income tax purposes and provisions for loan losses are not recognized for tax purposes. NOTE 12. EMPLOYEE BENEFITS The Company has a retirement savings 401(k) plan covering substantially all employees. Beginning January 1, 2013, the Company is matching employee contributions. An employee may contribute up to 6% of his or her compensation with the Company matching 100% of the employee’s contribution on the first 1% of the employee’s compensation and 50% of the employee’s contribution on the next 5% of the employee’s compensation.Employer contributions charged to expense for the three and six months ending June 30, 2013 totaled $21,000 and $42,000, respectively. NOTE 13. STOCK OPTIONS The shareholders of the Company approved the 2005 Stock Incentive Plan (the “Plan”) at the annual shareholder meeting held on June 2, 2005. The Plan authorizes the granting of options to purchase up to 260,000 shares of common stock of the Company to employees of the Company and its subsidiaries. The Plan is designed to provide the Company with the flexibility to grant incentive stock options and non-qualified stock options to its executives and other officers. The purpose of the Plan is to provide increased incentive for key employees to render services and to exert maximum effort for the success of the Company. 18 Table of Contents The Plan is administered by the Board of Directors and has a term of 10 years. As of June 30, 2013 and December 31, 2012, options to purchase a total of 210,000 shares of common stock were issued and outstanding with a weighted average exercise price of $9.12. These options vest through May 2015. Outstanding stock options of 27,000 were considered in the diluted earnings per share computations for the three months and six months ended June 30, 2013 and 2012. However, the remaining 183,000 outstanding options and the 96,750 outstanding warrants were not considered in the per share computation because their effect was anti-dilutive. The Company recorded $3,000 and $9,000 in compensation expense for the three months ended June 30, 2013 and 2012, respectively, and $5,000 and $17,000 in compensation expense for the six months ended June 30, 2013 and 2012, respectively, in connection with the Plan. The Company accounts for stock options in accordance with FASB ASC Topic 718. Under this method, compensation cost for all share-based payments granted are recorded based on the grant-date fair value estimated in accordance with the provisions of FASB ASC Topic 718. The following is a summary of activity in the Plan for the three months ended June 30, 2013: Numberof Shares Underlying Options Weighted Average Exercise Prices Outstanding at beginning of the period $ Granted - - Exercised - - Expired / forfeited - - Outstanding at end of period $ Exercisable at end of period $ Available for grant at end of period The weighted average remaining contractual life of options outstanding at June 30, 2013 was 3.2 years. Aggregate intrinsic value of the outstanding stock options and exercisable stock options at June 30, 2013, was $49,000 and $29,000, respectively. Aggregate intrinsic value of the outstanding stock options and exercisable stock options at December 31, 2012, was $25,000 and $10,000, respectively. Aggregate intrinsic value represents the difference between the Company’s closing stock price on the last trading day of the period, which was $3.60 and $2.70 at June 30, 2013 and December 31, 2012, respectively, and the exercise price multiplied by the number of options outstanding. There were no stock options exercised during the six months ended June 30, 2013 or for the year ended December 31, 2012. NOTE 14. STOCK WARRANTS The Company’s organizers advanced funds for organizational and other preopening expenses. As consideration for the advances, the organizers received warrants to purchase one share of Company common stock for every $20 advanced up to a maximum of $100,000. A total of 96,750 warrants were issued and remain outstanding at June 30, 2013. These warrants are exercisable at a price of $10 per share at any time until November 2, 2014. The outstanding warrants were not included in the earnings per share computations for the respective three months and six months ended June 30, 2013 and 2012 because their effect was anti-dilutive. NOTE 15. COMMITMENTS AND CONTINGENCIES The Company is a party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the accompanying consolidated balance sheets. The Company's exposure to credit loss in the event of nonperformance by the other party to the financial instruments for commitments to extend credit and standby letters of credit is represented by the contractual amount of those instruments. The Company uses the same credit policies in making commitments and conditional obligations as it does for on-balance sheet instruments. At June 30, 2013, the Company had commitments to extend credit and standby letters of credit of approximately $14.9 million and $10,000, respectively. At December 31, 2012, the Company had commitments to extend credit and standby letters of credit of approximately $5.6 million and $10,000, respectively. Increase in commitments was due to higher loan production. 19 Table of Contents Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitments may expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Company has four lease agreements, which expire on or before 2017. In addition to the leases for office space, the Company also leases various pieces of office equipment under short-term agreements.Lease expense for the six months ended June 30, 2013 and 2012 was $131,000 and $139,000, respectively. The Company is involved in various regulatory inspections, inquiries, investigations and proceedings, and litigation matters that arise from time to time in the ordinary course of business. The process of resolving matters through litigation or other means is inherently uncertain, and it is possible that an unfavorable resolution of these matters will adversely affect the Company, its results of operations, financial condition and cash flows. The Company’s regular practice is to expense legal fees as services are rendered in connection with legal matters, and to accrue for liabilities when payment is probable. Employment Agreements The Company has entered into employment agreements with four officers of the Bank, Steve Jones, Craig Barnes, Ken Bramlage and Patrick Howard. The agreements are for “at will” employment and may be terminated at any time in accordance with the terms of such employment agreements. NOTE 16. REGULATORY MATTERS The Bank is subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Bank's and, accordingly, the Company’s financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities and certain off-balance-sheet items as calculated under regulatory accounting practices. The Bank’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings and other factors. Furthermore, the Bank’s regulators could require adjustments to regulatory capital not reflected in these financial statements. Quantitative measures established by regulations to ensure capital adequacy require the Bank to maintain minimum amounts and ratios (set forth in the table below) of total and tier 1 capital (as defined in the regulations) to risk-weighted assets (as defined), and of tier 1 capital (as defined) to average assets (as defined). To be categorized as well-capitalized, the Bank must maintain minimum total risk-based, tier 1 risk-based, and tier 1 leverage ratios as set forth in the table. (000's) Actual ForCapital AdequacyPurposes ToBeWellCapitalized UnderPrompt CorrectiveAction Provisions Amount Ratio Amount Ratio Amount Ratio As of June 30, 2013 Total Capital (to Risk Weighted Assets) $ % $ > % $ > % Tier 1 Capital (to Risk Weighted Assets) % > % > % Tier 1 Capital (to Average Assets) % > % > % As of December 31, 2012 Total Capital (to Risk Weighted Assets) $ % $ > % $ > % Tier 1 Capital (to Risk Weighted Assets) % > % > % Tier 1 Capital (to Average Assets) % > % > % 20 Table of Contents NOTE 17. PARENT COMPANY CONDENSED FINANCIAL STATEMENTS T BANCSHARES, INC. CONDENSED BALANCE SHEETS (Unaudited) (000's) June 30, December31, ASSETS Cash and due from banks $ $ Investment in subsidiary Total assets $ $ LIABILITIES AND CAPITAL Accounts payable $ - $ 21 Capital Total liabilities and capital $ $ T BANCSHARES, INC. CONDENSED STATEMENTS OF INCOME (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, (000's) Equity in income from subsidiary $ Noninterest expense: Professional and administrative 25 63 31 81 Stock based compensation 3 8 5 17 Total noninterest expenses 28 71 36 98 Net income $ 21 Table of Contents T BANCSHARES, INC. CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, (000's) Net Income $ Other comprehensive income: Securities available for sale: Change in net unrealized gain (loss) on investment securities available-for-sale ) ) Gain on sale distributed to third party issuer - - ) - Gain on sale included in net income - - ) - Reclassification adjustment for gain on sale - - ) - Total securities available for sale ) ) Comprehensive income $ T BANCSHARES, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) SixMonthsEndedJune 30, (000's) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Equity in income of Bank ) ) Stock based compensation 5 17 Net change in other assets - 44 Net change in other liabilities ) - Net cash providedused in operating activities ) ) Cash Flows from Investing Activities Contribution to Bank - ) Cash Flows from Financing Activities Net proceeds from rights offering - Net change in cash and due from banks ) Cash and due from banks at beginning of period 97 Cash and due from banks at end of period $ $ 22 Table of Contents NOTE 18. FAIR VALUE MEASUREMENTS The fair value of an asset or liability is the price that would be received to sell that asset or paid to transfer that liability in an orderly transaction occurring in the principal market (or most advantageous market in the absence of a principal market) for such asset or liability. In estimating fair value, the Company utilizes valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. Such valuation techniques are consistently applied. Inputs to valuation techniques include the assumptions that market participants would use in pricing an asset or liability. FASB ASC Topic 820 establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: · Level 1 Inputs - Unadjusted quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. · Level 2 Inputs - Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These might include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatilities, prepayment speeds, credit risks, etc.) or inputs that are derived principally from or corroborated by market data by correlation or other means. · Level 3 Inputs - Unobservable inputs for determining the fair values of assets or liabilities that reflect an entity’s own assumptions about the assumptions that market participants would use in pricing the assets or liabilities. The following table summarizes financial assets measured at fair value on a recurring basis as of June 30, 2013 and December 31, 2012, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: (000's) Level1 Inputs Level2 Inputs Level3 Inputs Total FairValue As of June 30, 2013 Securities available for sale: U.S. government agencies $ - $ $ - $ Mortgage-backed securities - - As of December 31, 2012 Securities available for sale: U.S. government agencies $ - $ $ - $ Mortgage-backed securities - - Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy.If quoted market prices are not available, then fair values are estimated by using quoted prices of securities with similar characteristics or independent asset pricing services and pricing models, the inputs of which are market-based or independently sourced market parameters, including, but not limited to, yield curves, interest rates, volatilities, prepayments, defaults, cumulative loss projections and cash flows.Such securities are classified in Level 2 of the valuation hierarchy.In certain cases where Level1 or Level2 inputs are not available, securities are classified within Level3 of the hierarchy. The Company has no securities in the Level 1 or Level 3 inputs. Market valuations of our investment securities which are classified as level 2 are provided by an independent third party. The fair values are determined by using several sources for valuing fixed income securities. Their techniques include pricing models that vary based on the type of asset being valued and incorporate available trade, bid and other market information. In accordance with the fair value hierarchy, the market valuation sources include observable market inputs and are therefore considered Level 2 inputs for purposes of determining the fair values. 23 Table of Contents The Company considers transfers between the levels of the hierarchy to be recognized at the end of related reporting periods.From December 31, 2012 to June 30, 2013, no assets for which fair value is measured on a recurring basis transferred between any levels of the hierarchy. Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). Financial assets measured at fair value on a non-recurring basis during the reported periods include: At June 30, 2013, impaired loans with a carrying value of $1.8 million were reduced by specific valuation allowances totaling $121,000 resulting in a net fair value of $1.7 million, based on Level 3 inputs. No additional impairments were recorded for the three months ended June 30, 2013. One commercial loan with balance of $391,000 was added to impaired loans during the first quarter of 2013. At December 31, 2012, impaired loans with a carrying value of $1.8 million were reduced by specific valuation allowances totaling $121,000 resulting in a net fair value of $1.6 million, based on Level 3 inputs. The significant unobservable (Level 3) inputs used in the fair value measurement of impaired loans primarily relate to discounted cash flows using current market rates applied to the estimated life and credit risk. The significant unobservable (Level 3) inputs used in the fair value measurement of collateral for collateral-dependent impaired loans primarily relate to the specialized discounting criteria applied to the borrower’s reported amount of collateral. The amount of the collateral discount depends upon the condition and marketability of the collateral, as well as other factors which may affect the collectability of the loan. As the Company’s primary objective in the event of default would be to liquidate the collateral to settle the outstanding balance of the loan, collateral that is less marketable would receive a larger discount. During the reported periods, collateral discounts ranged from 0% to 2% for collateral-dependent impaired loans. The significant unobservable (Level 3) inputs used in the fair value measurement of cash flow impaired loans relate to discounted cash flows models using current market rates applied to the estimated life of the loan and credit risk adjustments. Future cash flows are discounted using current interest rates for similar credit risks. During the reported periods, the cash flow discounts ranged from 0% to 25% for cash flow impaired loans. Our assessment of the significance of a particular input to the Level 3 fair value measurements in their entirety requires judgment and considers factors specific to the assets.It is reasonably possible that a change in the estimated fair value for instruments measured using Level 3 inputs could occur in the future. Loans held for sale include the guaranteed portion of SBA and USDA loans and are reported at the lower of cost or estimated fair value. Fair value for SBA and USDA loans is based on market indications available in the market. There were no impairments reported for the periods presented. Non-financial assets measured at fair value on a non-recurring basis during the reported periods include other real estate owned which, upon initial recognition, were re-measured and reported at fair value through a charge-off to the allowance for loan losses and certain foreclosed assets which, subsequent to their initial recognition, were re-measured at fair value through a write-down included in other non-interest expense. Regulatory guidelines require the Company to reevaluate the fair value of other real estate owned on at least an annual basis. The fair value of foreclosed assets, upon initial recognition and impairment, were re-measured using Level 2 inputs based on observable market data. Estimated fair value of other real estate owned is based on appraisals. Appraisers are selected from the list of approved appraisers maintained by management. The following table presents foreclosed assets that were re-measured subsequent to their initial transfer to other real estate owned from loans and reported at fair value: Six Months Ended June 30, Carrying value of other real estate owned prior to re-measurement $ $ Write-downs included in other non-interest expense - ) Fair value $ $ 24 Table of Contents The methods and assumptions used to estimate fair value of financial assets and financial liabilities that are not measured and reported at fair value on a recurring basis or non-recurring basis are described as follows: Carrying amount is the estimated fair value for cash and cash equivalents, restricted securities, accrued interest receivable and accrued interest payable. The estimated fair value of demand and savings deposits is the carrying amount since rates are regularly adjusted to market rates and amounts are payable on demand. For borrowed funds and variable rate loans or deposits that re-price frequently and fully, the estimated fair value is the carrying amount. For fixed rate loans or deposits and for variable rate loans or deposits with infrequent re-pricing, fair value is based on discounted cash flows using current market rates applied to the estimated life and credit risk. For loans held for sale, the estimated fair value is based on market indications for similar assets in the active market. The estimated fair value of other financial instruments and off-balance-sheet loan commitments approximate cost and are not considered significant to this presentation. In connection with the sale of $9.1 million in loans during the second quarter of 2013, the Company recorded a servicing asset of $251,000 and has elected to use the amortizing method for the treatment of servicing. Loan servicing rights do not trade in an active, open market with readily observable prices. Accordingly, fair value is estimated using a discounted cash flow model having significant inputs of discount rate, prepayment speed and default rate. Due to the nature of the valuation inputs, servicing rights are classified within Level 3 of the hierarchy. For the asset recorded in the second quarter of 2013, the discount rate ranged from 7.5% to 9.5% and the combined prepayment and default rate used was 9%. Carrying amount and estimated fair values of other financial instruments by level of valuation input were as follows: June 30, 2013 (000's) Carrying Amount Estimated FairValue Financial assets: Level 1 inputs: Cash and cash equivalents $ $ Level 2 inputs: Securities, restricted Loans held for sale Loans, net Accrued interest receivable Level3 inputs: Servicing asset (included in other assets) Financial liabilities: Level 1 inputs: Non-interest bearing deposits Level 2 inputs: Interest bearing deposits Borrowed funds Accrued interest payable 15 15 December 31,2012 (000's) Carrying Amount Estimated FairValue Financial assets: Level 1 inputs: Cash and cash equivalents $ $ Level 2 inputs: Securities, restricted Loans held for sale Loans, net Accrued interest receivable Financial liabilities: Level 1 inputs: Non-interest bearing deposits Level 2 inputs: Interest bearing deposits Borrowed funds Accrued interest payable 16 16 25 Table of Contents ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis represents our consolidated financial condition as of June 30, 2013 and December 31, 2012, and our consolidated results of operations for the three and six months ended June 30, 2013 and 2012. The discussion should be read in conjunction with our financial statements and the notes related thereto, which appear elsewhere in this Quarterly Report on Form 10-Q. Statements contained in this report that are not purely historical are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including our expectations, intentions, beliefs, or strategies regarding the future. Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions, customer disintermediation and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed under the section entitled “Risk Factors,” in our Annual Report on Form 10-K for the year ended December 31, 2012, including the following: · we have limited operating history upon which to base an estimate of our future financial performance; · if we are unable to implement our business plan and strategies, we will be hampered in our ability to develop business and serve our customers, which, in turn, could have an adverse effect on our financial performance; · we are subject to significant government regulation and legislation that increases the cost of doing business and inhibits our ability to compete including the potential impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act, the Consumer Financial Protection Bureau and Basel III; · if we fail to retain our key employees, growth and profitability could be adversely affected; · if we fail to retain our trust customers, our non-interest income could be adversely affected; · we face substantial competition in our primary market area; · our ability to successfully launch and manage our new SBA lending program; · if we fail to sustain attractive investment returns to our trust customers, our growth and profitability in our trust services could be adversely affected; · we have a significant dental industry loan concentration in which economic or regulatory changes could adversely affect the ability of those customers to fulfill their loan obligations; · we compete in an industry that continually experiences technological change, and we may not be able to compete effectively with other banking institutions with greater resources; · the Bank’s current legally mandated lending limits are lower than those of our competitors, which may impair our ability to attract borrowers; · changes in governmental economic and monetary policies, the Internal Revenue Code and banking and credit regulations, as well as other factors, will affect the demand for loans and the ability of the Bank to attract deposits; 26 Table of Contents · changes in the general level of interest rates and other economic factors can affect the Bank’s interest income by affecting the spread between interest-earning assets and interest-bearing liabilities; · changes in consumer spending, borrowing and savings habits; · changes in the Company’s liquidity position; · acts of God or of war or terrorism; · we have no current intentions of paying cash dividends; · we may not be able to raise additional capital on terms favorable to us or we may be required to raise capital under terms which are dilutive to existing shareholders; and · our directors and executive officers beneficially own a significant portion of our outstanding common stock. These factors and the risk factors referred to in our Annual Report on Form 10-K for the year ended December 31, 2012 could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement reflects only information known to us as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for us to predict which will arise. Executive Overview Introduction The Company is a bank holding company headquartered in Dallas, Texas, offering a broad array of banking services through the Bank. Our principal markets include North Dallas, Addison, Plano, Frisco, Southlake and the neighboring Texas communities. As of June 30, 2013, we had, on a consolidated basis, total assets of $125.7 million, net loans of $102.9 million, total deposits of $92.4 million, and shareholders’ equity of $18.6 million. We currently operate through a main office located at 16000 Dallas Parkway, Dallas, Texas and a branch office at 8100 North Dallas Parkway, Plano, Texas as well as loan production offices serving the Phoenix, Arizona, Denver, Colorado, Portland, Oregon and Youngstown, Florida markets staffed by experienced bankers with significant experience in the origination, administration, and servicing of loans pursuant to programs promulgated by the Small Business Administration (“SBA”) and the United States Department of Agriculture (“USDA”) . The SBA has approved the Bank as a Preferred Lender Participant (“PLP”) in their program. We were incorporated under the laws of the State of Texas on December 23, 2002 to organize and serve as the holding company for the Bank. The Bank opened for business on November 2, 2004. The following discussion focuses on our financial condition at June 30, 2013 and December 31, 2012, and our results of operations for the three and six months ended June 30, 2013 and 2012. Recent Developments The Bank filed an application with the Comptroller of the Currency (“Comptroller”) to establish a mobile branch and courier service that will be operated as a Banking Concierge service. This service will deliver most banking products and branch services that are available inside a physical branch location to the customer location of current and future small business customers of the Bank. This application was approved by the Comptroller on April 30, 2013. We anticipate the Banking Concierge service will be fully operational and available during the third quarter of 2013. 27 Table of Contents Results of Operations Key Performance Indicators at June 30, 2013 The following were key indicators of our performance and results of operations through the first two quarters of 2013: · total assets were $125.7 million at the end of the second quarter of 2013, representing an increase of $11.3 million, or 9.9%, from $114.4 million at the end of 2012; · total loans held for investment, net of allowance for loan losses and deferred loan fees, increased $5.2 million, or 5.6%, to $97.8 million at the end of the second quarter of 2013, compared to $92.6 million at the end of 2012; · total loans held for sale, which consist primarily of the guaranteed portion of SBA 7(a) loans and USDA loans, increased $3.9 million, or 300.0%, to $5.2 million at the end of the first quarter of 2013, compared to $1.3 million at the end of 2012; · total deposits increased $11.7 million, or 14.5%, to $92.4 million at the end of the second quarter of 2013, compared to $80.7 million at the end of 2012; · net income was $1.5 million for the three months ended June 30, 2013, compared to $460,000 for the same period in the prior year. Net income was $2.1 million for the six months ended June 30, 2013, compared to $987,000 for the same period in the prior year.The Bank recorded a gain on sale of loans of $1.1 million in the second quarter of 2013. · return on average assets was 4.93% and 3.40% for the three and six months ended June 30, 2013, respectively, compared to 1.86% and 2.00% for the same periods in 2012. Return on average equity was 34.60% and 24.28%for the three and six months ended June 30, 2013, respectively, compared to 12.78% and 15.60% for the same periods in 2012; · total revenue increased $2.2 million, or 29.7%, to $9.6 million for the six months ended June 30, 2013, compared to $7.4 million for the same period in the prior year, and increased $1.7 million, or 46.0% to $5.4 million for the three months ended June 30, 2013, compared to $3.7 million for the same period in the prior year; and · Tier 1 capital to average assets and total capital ratios for the Bank at June 30, 2013 were 14.41% and 18.04%, respectively, compared to 13.39% and 17.57% at December 31, 2012. The following tables set forth our average balances of assets, liabilities and shareholders’ equity, in addition to the major components of net interest income and our net interest margin for the three and six months ended June 30, 2013 and June 30, 2012. 28 Table of Contents FINANCIAL SUMMARY Consolidated Daily Average Balances, Average Yields and Rates ThreeMonthsEndedJune 30, (000's)exceptearningspershare Average Balance Interest Average Yield Average Balance Interest Average Yield Interest-earning assets Loans, net of reserve (1) $ $ % $ $ % Federal funds sold - % - % Securities and other 65 % 65 % Total earning assets % % Cash and other assets Total assets $ $ Interest-bearing liabilities NOW accounts $ 2 % $ 3 % Money market accounts 32 % 37 % Savings accounts 1 % - % Certificates of deposit less than $100,000 11 % 30 % Certificates of deposit $100,000 or greater 75 % % Total interest bearing deposits % % Borrowed funds 4 % 1 % Total interest bearing liabilities % % Noninterest bearing deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest income Net interest spread % % Net interest margin % % Provision (credit) for loan loss - ) Non-interest income Non-interest expense Income before income taxes Income taxes expense (benefit) - - Net income $ $ Earnings per share $ $ Return on average equity % % Return on average assets % % Equity to assets ratio % % Includes nonaccrual loans 29 Table of Contents FINANCIAL SUMMARY Consolidated Daily Average Balances, Average Yields and Rates SixMonthsEndedJune 30, (000's)exceptearningspershare Average Balance Interest Average Yield Average Balance Interest Average Yield Interest-earning assets Loans, net of reserve (1) $ $ % $ $ % Federal funds sold - % - % Securities and other % % Total earning assets % % Cash and other assets Total assets $ $ Interest-bearing liabilities NOW accounts $ 3 % $ 5 % Money market accounts 63 % 74 % Savings accounts 2 % 1 % Certificates of deposit less than $100,000 23 % 72 % Certificates of deposit $100,000 or greater % % Total interest bearing deposits % % Borrowed funds 8 % 4 % Total interest bearing liabilities % % Noninterest bearing deposits Other liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest income Net interest spread % % Net interest margin % % Provision (credit) for loan loss - ) Non-interest income Non-interest expense Income before income taxes Income taxes expense (benefit) - - Net income $ $ Earnings per share $ $ Return on average equity % % Return on average assets % % Equity to assets ratio % % Includes nonaccrual loans 30 Table of Contents Net Interest Income and Net Interest Margin Net interest income is the difference between interest income, principally from loan and investment securities portfolios, and interest expense, principally on customer deposits and borrowed funds. Net interest income is our principal source of earnings. Changes in net interest income result from changes in volume and spread and are reflected in the net interest margin. Volume refers to the average dollar level of interest-earning assets and interest-bearing liabilities. Spread refers to the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. Margin refers to net interest income divided by average interest-earning assets, and is influenced by the level and relative mix of interest-earning assets and interest-bearing liabilities. The following tables present the changes in net interest income and identifies the changes due to differences in the average volume of earning assets and interest–bearing liabilities and the changes due to changes in the average interest rate on those assets and liabilities. The changes in net interest income due to changes in both average volume and average interest rate have been allocated to the average volume change or the average interest rate change in proportion to the absolute amounts of the change in each. ThreeMonthsEnded June 30, 2013Comparedto ThreeMonthsEndedJune 30, 2012 Increase(Decrease)Dueto Changein (000’s) Yield/ Rate Average Volume Total Change Securities and other ) 11 - Loans, net of reserve (1) ) Total earning assets ) NOW (1 ) - (1 ) Money market (6 ) 1 (5 ) Savings - 1 1 Certificates of deposit $100,000 or less ) (5 ) ) Certificates of deposit $100,000 or more ) 22 ) Borrowed funds - 3 3 Total interest-bearing liabilities ) 22 ) Changes in net interest income $ ) $ $ Average loans include non-accrual. 31 Table of Contents SixMonthsEndedJune 30, 2013Comparedto SixMonthsEndedJune 30, 2012 Increase(Decrease)Dueto Changein (000’s) Yield/ Rate Average Volume Total Change Securities and other (6 ) 25 19 Loans, net of reserve (1) ) Total earning assets ) NOW (2 ) - (2 ) Money market ) - ) Savings - 1 1 Certificates of deposit $100,000 or less ) ) ) Certificates of deposit $100,000 or more ) 39 ) Borrowed funds (1 ) 5 4 Total interest-bearing liabilities ) 31 ) Changes in net interest income $ $ $ Average loans include non-accrual. Net interest income for the three months ended June 30, 2013 increased $220,000, or 17.7%, compared to the same period in the prior year. The increase was primarily due to increase in loan volume and lower cost of deposits, partially offset by lower yields earned on loans. Total interest income for the three months ended June 30, 2013 increased $135,000, or 9.3%, compared to the same period in the prior year. Average interest-earning asset volume increased $23.4 million, or 24.6%, to $118.5 for the three months ended June 30, 2013, compared to $95.1 million for the same period in the prior year, primarily due to the increase in the loan portfolio. The average interest yield of earning assets decreased to 5.4%, or 11.5%, for the three months ended June 30, 2013, compared to 6.1% for the same period in the prior year. Total interest expense for the three months ended June 30, 2013 decreased $85,000, or 40.5%, compared to same period in the prior year. The average cost of funds for interest-bearing liabilities decreased to 0.6%, or 50.0%, for the three months ended June 30, 2013, compared to 1.2% for same period in the prior year. Average volume of interest-bearing liabilities increased $21.0 million, or 30.4%, to $90.1 million for the three months ended June 30, 2013, compared to $69.1 million for the same period in 2012. Average interest-bearing deposits increased $11.6 million, or 17.7%, to $77.0 million for the three months ended June 30, 2013, compared to $65.4 million for the same period in the prior year. Average borrowed funds increased $9.3 million, or 251.3%, to $13.0 million for the three months ended June 30, 2013, compared to $3.7 million for the same period in the prior year. The increase is a result of the attractive borrowing rates offered by the Federal Home Loan Bank versus other sources of liquidity available to the Bank. Net interest income for the six months ended June 30, 2013 increased $533,000, or 21.5%, compared to the same period in the prior year. The increase was primarily due to increase in loan volume and lower cost of deposits, partially offset by lower yields earned on loans. Total interest income for the six months ended June 30, 2013 increased $315,000, or 10.7%, compared to the same period in the prior year. Average interest-earning asset volume increased $22.4 million, or 23.7%, to $116.9 for the six months ended June 30, 2013, compared to $94.5 million for the same period in the prior year, primarily due to the increase in the loan portfolio. The average interest yield of earning assets decreased to 5.6%, or 9.7%, for the six months ended June 30, 2013, compared to 6.2% for the same period in the prior year. 32 Table of Contents Total interest expense for the six months ended June 30, 2013 decreased $218,000, or 46.9%, compared to same period in the prior year. The average cost of funds for interest-bearing liabilities decreased to 0.6%, or 53.8%, for the six months ended June 30, 2013, compared to 1.3% for same period in the prior year. Average volume of interest-bearing liabilities increased $16.3 million, or 22.7%, to $88.0 million for the six months ended June 30, 2013, compared to $71.7 million for the same period in 2012. Average interest-bearing deposits increased $8.3 million, or 12.6%, to $74.0 million for the six months ended June 30, 2013, compared to $65.7 million for the same period in the prior year. Average borrowed funds increased $8.0 million, or 133.3%, to $14.0 million for the six months ended June 30, 2013, compared to $6.0 million for the same period in the prior year. Provision for Loan Losses We determined a provision for loan losses that we consider sufficient to maintain an allowance to absorb probable losses inherent in our portfolio as of the balance sheet date. For additional information concerning this determination, see the section of this discussion and analysis captioned “Allowance for Loan Losses.” We did not record a provision for loan loss for the three and six months ended June 30, 2013, compared to a net credit of $137,000 and $240,000 for the three and six months ended June 30, 2012, respectively. We had no charge-offs for the three months ended June 30, 2013 and 2012. We had recoveries of $1,500 and $17,000 for the three months ended June 30, 2013 and 2012, respectively. We had one small charge off of $300 and recoveries of $3,000 during the six months ended June 30, 2013, compared to charge-offs of $24,000 and recoveries of $175,000 for the same period in the prior year. Non-interest Income Non-interest income was primarily attributable to fee income generated by the Company for trust services and gain on sale of loans. Total non-interest income increased $1.5 million, or 71.3%, to $3.8 million for the three months ended June 30, 2013, compared to the same period in the prior year. The increase was due to gain on sale of loans of $1.1 million during the second quarter of 2013. Trust income is earned on the value of managed and non-managed assets held in custody. Trust income increased $485,000, or 22.5%, to $2.6 million for the three months ended June 30, 2013, compared to $2.2 million for the same period in the prior year. Approximately $225,000 of the increase is due to the additional 10 basis point fee assessed to the common trust funds managed by the Bank that commenced in December, 2012 with the remaining increase a result of improvements in market values of assets in trust accounts during the second quarter of 2013. During the second quarter of 2013 the Bank sold $9.1 million of loans held for sale resulting in a gain on sale of loans of $1.1 million during the three months ended June 30, 2013. Service fees and other income increased $27,000, or 57.4%, to $74,000 for the three months ended June 30, 2013, compared to $47,000, for the same period in the prior year. The increase was due to $59,000 for rent income received on the building purchased during the second quarter of 2013, offset by $30,000 gain on sale of other real estate during the second quarter of 2012. Total non-interest income increased $2.0 million, or 44.1%, to $6.4 million for the six months ended June 30, 2013, compared to the same period in the prior year. The increase was due to gain on sale of loans of $1.1 million during the second quarter of 2013, and increase in trust income. Trust income increased $878,000, or 20.3%, to $5.2 million for the six months ended June 30, 2013, compared to $4.3 million for the same period in the prior year. Approximately $438,000 of the increase is due to the additional 10 basis point fee assessed to the common trust funds managed by the Bank that commenced in December, 2012 with the remaining increase a result of improvements in market values of assets in trust accounts during the first two quarters of 2013. Gain on sale of securities increased $31,000 for the six months ended June 30, 2013. The Company sold available-for-sale securities and recorded a gain of $31,000 during the first quarter of 2013. There were no sales of securities for the same period in the prior year. Service fees and other income decreased $14,000, or 13.1%, to $93,000 for the six months ended June 30, 2013, compared to $107,000, for the same period in the prior year. The decrease was primarily due to$69,000 gain on sale of other real estate recorded for the six months ended June 30, 2012, offset by $59,000 rental income recorded for the six months ended June 30, 2013. There were no sales of other real estate during the first two quarters of 2013, and we had no rental income for the first two quarters of 2012. 33 Table of Contents Non-interest Expense For the three months ended June 30, 2013, totalnon-interest expense increased $599,000, or 19.2%, to $3.7 million , compared to $3.1 million for the same period in the prior year. Salaries and employee benefits increased $253,000, or 38.3%, to $914,000 for the three months ended June 30, 2013, compared to $661,000 for the same period in the prior year. The increase is primarily due to the addition of the SBA lending group during the fourth quarter of 2012, and to an increase in incentive compensation expense accrual. Occupancy and equipment expenses are primarily lease expenses and depreciation and amortization of leasehold improvements and furniture, fixtures and equipment. For the three months ended June 30, 2013, occupancy and equipment expense decreased $2,000, or 0.9%, to $232,000, compared to $234,000 for the same period in the prior year. Trust expenses are advisory fees paid to a fund advisor to advise the Bank on the common trust funds managed by the Bank and are based on the value of the assets held in custody. For the three months ended June 30, 2013, trust expenses increased $211,000, or 11.4%, to $2.1 million, compared to $1.9 million for the same period in the prior year. The increase is related to improvements in market values of the assets during the second quarter of 2013. Professional fees increased $19,000, or 14.5%, to $150,000 for the three months ended June 30, 2013, compared to $131,000 for the same period in the prior year. Data processing fees increased $113,000, or 179.4%, to $176,000 for the three months ended June 30, 2013, compared to $63,000 for the same period in the prior year. The increase was primarily attributable to higher monthly costs of a new trust accounting system with upgraded features to provide enhanced services to our trust customers. The improved system was implemented during the fourth quarter of 2012. Other expenses increased $5,000, or 2.8%, to $183,000 for the three months ended June 30, 2013, compared to $178,000 for the same period in the prior year. For the six months ended June 30, 2013, total non-interest expense increased $1.1 million, or 17.7%, to $7.3 million, compared to $6.2 million for the same period in the prior year. Salaries and employee benefits increased $514,000, or 39.3%, to $1.8 million for the six months ended June 30, 2013, compared to $1.3 million for the same period in the prior year. The increase is primarily due to the addition of the SBA lending group during the fourth quarter of 2012, and to an increase in incentive compensation expense accrual. Occupancy and equipment expenses are primarily lease expenses and depreciation and amortization of leasehold improvements and furniture, fixtures and equipment. For the six months ended June 30, 2013, occupancy and equipment expense decreased $7,000, or 1.5%, to $451,000, compared to $458,000 for the same period in the prior year. Trust expenses are advisory fees paid to a fund advisor to advise the Bank on the common trust funds managed by the Bank and are based on the value of the assets held in custody. For the six months ended June 30, 2013, trust expenses increased $389,000, or 10.7%, to $4.0 million, compared to $3.6 million for the same period in the prior year. The increase is related to improvements in market values of the assets during the first two quarters of 2013. Professional fees increased $1,000, or 0.4%, to $248,000 for the six months ended June 30, 2013, compared to $247,000 for the same period in the prior year. Data processing fees increased $258,000, or 201.6%, to $386,000 for the six months ended June 30, 2013, compared to $128,000 for the same period in the prior year. The increase was primarily attributable to higher monthly costs of a new trust accounting system with upgraded features to provide enhanced services to our trust customers. The improved system was implemented during the fourth quarter of 2012. Other expenses increased $30,000, or 8.0%, to $412,000 for the six months ended June 30, 2013, compared to $382,000 for the same period in the prior year. 34 Table of Contents Income Taxes No federal income tax expense was recorded for the three and six months ended June 30, 2013 and 2012, due to available operating losses to offset taxable income. The Company has determined that the federal tax benefit of these losses has a valuation allowance equal to the benefit. Cumulative net operating loss available to carry forward for tax purposes is approximately $3.3 million as of December 31, 2012. Financial Condition Our total assets as of June 30, 2013 increased $11.3 million to $125.7 million, compared to $114.4 million as of December 31, 2012, primarily as a result of increase in total loans. Net loans increased $9.0 million, or 9.6%, to $102.9 million as of June 30, 2013, compared to $93.9 million as of December 31, 2012.The increase was primarily due to origination of SBA loans, and was funded by an increase in certificate of deposits. Total deposits were $92.4 million as of June 30, 2013, compared to $80.7 million as of December 31, 2012. As of June 30, 2013, shareholders’ equity was $18.6 million, compared to $17.0 million as of December 31, 2012. Cash and Due From Banks Cash and due from banks decreased $528,000 to $1.3 million as of June 30, 2013, compared to $1.8 million as of December 31, 2012. The reduction is a result of ordinary variances in operating cash. Short-Term Investments and Interest-bearing Deposits in Other Financial Institutions Interest-bearing deposits increased $893,000 to $5.6 million as of June 30, 2013, compared to $4.7 million as of December 31, 2012. Interest-bearing deposits and federal funds sold allow us to meet liquidity requirements and provide temporary interest-bearing holdings until the funds can be otherwise deployed or invested. Investment Securities Our investment portfolio primarily serves as a source of interest income and, secondarily, as a source of liquidity and a management tool for our interest rate sensitivity. We manage our investment portfolio according to a written investment policy established by our Board of Directors and implemented by our Investment/Asset-Liability Committee. As of June 30, 2013 and December 31, 2012, the Bank held Federal Reserve Bank of Dallas stock of $480,250 and $458,700, respectively, and Federal Home Loan Bank of Dallas stock in the amount of $593,900 and $664,800, respectively. As of June 30, 2013 and December 31, 2012, we had government agency securities with amortized cost of $5.9 million and fair value of $5.8 million.We also had mortgage-backed securities with amortized cost and fair value of $3.5 million as of June 30, 2013, and amortized cost of $3.2 million and fair value of $3.5 million as of December 31, 2012. At June 30, 2013 and December 31, 2012, securities with market value of $7.7 million and $8.5 million, respectively, were pledged against borrowed funds at the Federal Home Loan Bank of Dallas, and securities with market value of $669,000 and $63,000, respectively, were pledged against trust deposit balances held at the Bank. One security was pledged against borrowed funds at the Federal Reserve Bank of Dallas at June 30, 2013 and December 31, 2012 with market values of $942,000 and $1.0 million, respectively. 35 Table of Contents Loan Portfolio Our primary source of income is interest on loans. The following table presents the composition of our loan portfolio by category as of the dates indicated: (000's) June 30, December31, Commercial and industrial $ $ Consumer installment Real estate— mortgage Real estate— construction and land SBA: SBA 7(a) unguaranteed portion SBA 504 USDA - Other - 12 Gross Loans Less: Allowance for loan losses Net deferred loan fees 1 73 Discount on loans Net loans $ $ As of June 30, 2013 and December 31, 2012, total loans held for investment were $97.8 million and $92.6 million, respectively. Total loans, net of deferred fees, discount and reserves as a percentage of total assets were 77.8% as of June 30, 2013 and 80.9% as of December 31, 2012. Our commercial loan portfolio is composed of lines of credit for working capital and term loans to finance equipment and other business assets. Our lines of credit typically are limited to a percentage of the value of the assets securing the line. Lines of credit and term loans typically are reviewed annually and are supported by accounts receivable, inventory, equipment and other assets of our clients’ businesses. As of June 30, 2013 and December 31, 2012, commercial loans totaled $70.9 million and $66.4 million, respectively, representing approximately 71.2% and 70.4% of our total funded loans, respectively. Our consumer loan portfolio consists of personal lines of credit and loans to acquire personal assets such as automobiles and boats. Our lines of credit generally have terms of one year and our term loans generally have terms of three to five years. Our lines of credit typically have floating rates. As of June 30, 2013 and December 31, 2012, consumer loans totaled $1.3 million and $829,000, respectively, approximately 1.3% and 0.9% of our total funded loans, respectively. Our real estate loan portfolio is composed of construction loans and term mortgage loans. Construction loans consist primarily of single-family residential properties, typically have terms of less than one year and have floating rates and commitment fees. Our construction loans are typically to builders who have an established record of successful project completion and loan repayment. Term mortgage loans are typically secured by commercial properties occupied by the borrower and typically have terms of three to ten years with both fixed and floating rates. At June 30, 2013 and December 31, 2012, real estate loans totaled $21.4 million and $25.2 million, respectively, approximately 21.5% and 26.7% of our total loans, respectively. Our SBA loan portfolio consists of loans guaranteed by the Small Business Administration (“SBA 7(a)”) and conventional loans promulgated under the SBA’s 504 loan program which serve the small business community. The SBA 7(a) loans are generally guaranteed by the SBA up to 75% of the principal balance. The guaranteed portion of these loans is readily marketable on a servicing-retained basis in an active national secondary market. The Company records the guaranteed portion of the loans as held for sale. As of June 30, 2013 and December 31, 2012, SBA loans held for investment totaled $5.1 million and $1.9 million, representing approximately 5.2% and 2.0% of our total funded loans, respectively. As of June 30, 2013 and December 31, 2012, SBA 7(a) loans held for sale totaled $1.8 million and $1.3 million, respectively. Our USDA loan portfolio consists of loans guaranteed by the USDA which serve rural areas. USDA loans are guaranteed up to 90% of the principal balance. As of June 30, 2013, USDA loans held for investment totaled $851,000, representing approximately 0.9% of our total funded loans. As of June 30, 2013, USDA loans held for sale totaled $3.4 million. The Company had no USDA loans as of December 31, 2012. 36 Table of Contents Loan concentrations are considered to exist when there are amounts loaned to multiple borrowers engaged in similar activities that would cause them to be similarly impacted by economic or other conditions. As of June 30, 2013, our commercial loan and real estate loan portfolio included $64.1 million of loans, approximately 64.4% of our total funded loans held for investment, to dental professionals. These loans were to fund practice acquisitions, practice enhancements, equipment purchases, real estate and personal borrowing needs. We believe that these loans are to credit worthy borrowers and are diversified geographically. As new loans are generated the percentage of the total loan portfolio consisting of the foregoing concentration may remain constant or increase thereby continuing the risk associated with industry concentration. Management may renew loans at maturity when requested by a customer whose financial strength appears to support such a renewal or when such a renewal appears to be in our best interest. We require payment of accrued interest in such instances and may adjust the rate of interest, require a principal reduction, or modify other terms of the loan at the time of renewal. The following table shows the maturity/reset date distribution and type of loan within our loan portfolio as of June 30, 2013: AsofJune 30, 2013 Over1Yearthrough 5Years Over5Years (000's)bb OneYear or Less FixedRate Floatingor Adjustable Rate FixedRate Floatingor Adjustable Rate Total Commercial and industrial (1) $ Consumer installment - 60 - Real estate— mortgage ) Real estate— construction and land - - SBA 7(a) - SBA 504 - - - USDA - Other - Total $ Includes nonaccrual and other loans at June 30, 2013. Non-performing Assets and Restructured Loans Non-performing assets consist of loans on non-accrual status, loans 90 days or more past due and still accruing interest, loans that have been restructured resulting in a reduction or deferral of interest or principal, OREO, and other repossessed assets. As of June 30, 2013, we had no loans 90 days or more past due and still accruing interest, $802,000 in loans on non-accrual status and $874,000 in OREO. At December 31, 2012, we had one loan of $259,000 which was 90 days or more past due and still accruing interest, $190,000 in loans on non-accrual status and $874,000 in OREO. Total non-performing assets as of June 30, 2013 was $1.7 million, an increase of $353,000, or 30.7%, compared to $1.3 million as of December 31, 2012. The increase was due to $612,000 increase in nonaccrual loans, partially offset by a $259,000 decrease in loans past due 90 days. A potential problem loan is defined as a loan where information about possible credit problems of the borrower is known, causing management to have doubts as to the ability of the borrower to comply with the present loan payment terms and which may result in the inclusion of such loan in one of the non-performing asset categories. We maintain an internally classified loan list that helps management assess the overall quality of the loan portfolio and the adequacy of the allowance for loan losses. Loans classified as “pass-watch” are those loans that have been determined to require enhanced monitoring for potential weaknesses which require further investigation. Loans classified as “special mention” are those that contain a weakness that, if left unattended, could develop into a problem affecting the ultimate collectability of the loan. Loans classified as “substandard” are those loans with clear and defined weaknesses such as highly leveraged positions, unfavorable financial ratios, uncertain repayment resources or poor financial condition, which may jeopardize recoverability of the loan. Loans classified as “doubtful” are those loans that have characteristics similar to substandard loans, but also have an increased risk that loss may occur or at least a portion of the loan may require a charge-off if liquidated at present. Although loans classified as substandard do not duplicate loans classified as doubtful, both substandard and doubtful loans may include some loans that are past due at least 90 days, are on non-accrual status, or have been restructured. Loans classified as “loss” are those loans that are in the process of being charged-off. At June 30, 2013, the Company had $2.9 million in pass-watch loans, $3.3 million in special mention loans, $2.8 million in substandard loans and no doubtful loans. At December 31, 2012, the Company had $1.7 million in pass-watch loans, $4.7 million in special mention loans, $2.9 million in substandard loans and no doubtful loans. 37 Table of Contents The following table sets forth certain information regarding non-accrual loans by type, loans past due 90 days and accruing, other real estate owned and restructured loans accruing as of the dates indicated: June 30, 2013 December 31, 2012 (000's, except percentages): Amount Loan Categoryto TotalAssets Amount Loan Categoryto TotalAssets Commercial and industrial $ % $ % Total non-accrual loans % % Loans past due 90 days and accruing - - % % Other real estate owned % % Total non-performing assets $ % $ % Restructured loans accruing $ % $ % We record interest payments received on impaired loans as interest income unless collections of the remaining recorded investment are placed on non-accrual, at which time we record payments received as reductions of principal. We recognized interest income on impaired loans of approximately $91,000 during the six months ended June 30, 2013 and 2012. Interest not recognized on impaired loans during the six months ended June 30, 2013 and 2012 was not significant. Allowance for Loan Losses Implicit in our lending activities is the fact that we will experience loan losses and that the risk of loss will vary with the type of loan being made and the creditworthiness of the borrower over the term of the loan. To reflect the currently perceived risk of loss associated with our loan portfolio, additions are made to our allowance for loan losses in the form of direct charges against income and our allowance is available to absorb possible loan losses. The factors that influence the allowance amount include, among others, the remaining collateral and/or financial condition of the borrowers, historical loan loss, changes in the size and composition of the loan portfolio, and general economic conditions. The amount of the allowance equals the cumulative total of the provisions made from time to time, reduced by loan charge-offs and increased by recoveries of loans previously charged-off. Our allowance for loan losses was $1.3 million, or 1.3% of total funded loans at June 30, 2013, and $1.3 million, or 1.4% of total funded loans at December 31, 2012. Credit and loan decisions are made by management and the Board of Directors in conformity with loan policies established by the Board of Directors. Our practice is to charge-off any loan or portion of a loan when the loan is determined by management to be fully or partially uncollectible due to the borrower’s failure to meet repayment terms, the borrower’s deteriorating or deteriorated financial condition, the depreciation of the underlying collateral, the loan’s classification as a loss by regulatory examiners, or other reasons. We had one small charge-off of $300 and recoveries of $3,000 during the six months ended June 30, 2013. During the six months ended June 30, 2012, we had charge-offs of $24,000 and recoveries of $175,000. 38 Table of Contents The following table sets forth the specific allocation of the allowance for the periods indicated and the percentage of allocated possible loan losses in each category to total gross loans. An allocation for a loan classification is only for internal analysis of the adequacy of the allowance and is not an indication of expected or anticipated losses. Although we believe we use the best information available to make loan loss allowance determinations, future adjustments could be necessary if circumstances or economic conditions differ substantially from the assumptions used in making our initial determinations. The current downturn in the economy or higher unemployment could result in increased levels of nonperforming assets and charge-offs, increased loan loss provisions and reductions in income. Additionally, as an integral part of their examination process, bank regulatory agencies periodically review our allowance for loan losses. The banking agencies could require the recognition of additions to the loan loss allowance based on their judgment of information available to them at the time of their examination. (000's) Asof June 30, 2013 Asof December31,2012 Allocated: Amount Loan Categoryto GrossLoans Amount Loan Categoryto GrossLoans Commercial and industrial $ % $ % Consumer installment 17 12 Real estate— mortgage Real estate— construction and land 69 60 SBA 65 - - USDA 17 - - Unallocated 13 - - Total allowance for loan losses $ % $ % Nonearning Assets Premises, leasehold improvements and equipment, net of accumulated depreciation and amortization, totaled $2.3 million as of June 30, 2013 and $265,000 at December 31, 2012. Deposits Deposits are our primary source of funding. Total deposits at June 30, 2013 and December 31, 2012 were $92.4 million and $80.7 million, respectively. The following table shows the average deposit balances and average cost of funds for each category of deposits, for the six months ended June 30, 2013 and 2012: Forthesixmonthsended June 30, (000's) Average Balance Percentof Deposits Average Rate Average Balance Percentof Deposits Average Rate Noninterest bearing deposits $ % % $ % % NOW accounts Money market accounts Savings accounts Certificates of deposit, less than $100,000 Certificates of deposit, $100,000 or greater Total deposits $ % % $ % % The average volume of noninterest-bearing deposits increased $1.2 million for the six months ended June 30, 2013, compared to the same period in 2012. The average volume of certificates of deposits increased $8.5 million for the six months ended June 30, 2013, compared to the same period in 2012. 39 Table of Contents The following table sets forth the amount and maturities of the certificates of deposit of $100,000 or more as of the dates indicated: (000's) June 30, December31, Three months or less $ $ Over three months through six months Over six months through twelve months Over twelve months Total $ $ Shareholders’ Equity As of June 30, 2013, shareholders’ equity increased to $18.6 million, from $17.0 million as of December 31, 2012. Off-Balance Sheet Arrangements Neither the Company nor the Bank has any material off-balance sheet arrangements other than the Bank’s commitments to extend credit at June 30, 2013. See Note 15 to the financial statements included in this report. Additional liquidity is also provided through the Bank’s lines of credit with each of the Federal Home Loan Bank of Dallas and the Federal Reserve Bank of Dallas, which provide us with sources of off-balance sheet liquidity. As of June 30, 2013, our established credit line with the Federal Home Loan Bank of Dallas was $15.9 million, or 12.7% of assets, of which $13.0 million was utilized. As of June 30, 2013, our established credit line with the Federal Reserve Bank of Dallas was $13.7 million, or 10.9% of assets, none of which was utilized. Additionally, we serve as trustee or custodian for $48.5 million in cash deposits held at BlackRock, Inc. in a money market fund, of which approximately $36.4 million could be held at the Bank in deposit accounts fully insured by the FDIC. Capital Resources and Capital Adequacy Requirements The risk-based capital regulations established and administered by the banking regulatory agencies discussed previously are applicable to the Bank. Risk-based capital guidelines are designed to make regulatory capital requirements more sensitive to differences in risk profiles among banks, to account for off-balance sheet exposure, and to minimize disincentives for holding liquid assets. Under the regulations, assets and off-balance sheet items are assigned to broad risk categories, each with appropriate weights. The resulting capital ratios represent capital as a percentage of total risk weighted assets and off-balance sheet items. Under the prompt corrective action regulations, to be adequately capitalized a bank must maintain minimum ratios of total capital to risk-weighted assets of 8.00%, tier 1 capital to risk-weighted assets of 4.00%, and tier 1 capital to total assets of 4.00%. Failure to meet these capital requirements can initiate certain mandatory and possibly additional discretionary, actions by regulators that, if undertaken, could have a direct material effect on the Bank’s financial statements. A well capitalized institution must maintain a minimum ratio of total capital to risk-weighted assets of at least 10.00%, a minimum ratio of tier 1 capital to risk weighted assets of at least 6.00%, and a minimum ratio of tier 1 capital to total assets of at least 5.00% and must not be subject to any written order, agreement, or directive requiring it to meet or maintain a specific capital level. As of June 30, 2013, the Bank’s total capital to risk weighted assets ratio was 18.04%, and the Bank’s tier 1 capital to average assets ratio was 14.41%. (000's) Actual ForCapital AdequacyPurposes ToBeWellCapitalized UnderPrompt CorrectiveAction Provisions Amount Ratio Amount Ratio Amount Ratio As of June 30, 2013 Total Capital (to Risk Weighted Assets) $ % $ > % $ > % Tier 1 Capital (to Risk Weighted Assets) % > % > % Tier 1 Capital (to Average Assets) % > % > % As of December 31, 2012 Total Capital (to Risk Weighted Assets) $ % $ > % $ > % Tier 1 Capital (to Risk Weighted Assets) % > % > % Tier 1 Capital (to Average Assets) % > % > % 40 Table of Contents On July 2, 2013, the Federal Reserve, and on July 9, 2013, the FDIC and OCC, adopted a final rule that implements the Basel III changes to the international regulatory capital framework and revises the U.S. risk-based and leverage capital requirements for U.S. banking organizations to strengthen identified areas of weakness in the capital rules and to address relevant provisions of the Dodd-Frank Act. The final rule establishes a stricter regulatory capital framework that requires banking organizations to hold more and higher quality capital to act as a financial cushion to absorb losses and help banking organizations better withstand periods of financial stress. The final rule emphasizes common equity tier 1 (“CET1”) capital and implements strict eligibility criteria for regulatory capital instruments while also modifying the methodology for calculating risk-weighted assets to enhance risk sensitivity. The final rule also increases capital ratios for all banking organizations and introduces a “capital conservation buffer” which is in addition to each capital ratio. If a banking organization dips into its capital conservation buffer it may be restricted in its ability to pay dividends and discretionary bonus payments to its executive officers. More specifically, under the final rule, all banking organizations are required to maintain capital ratios including: (i) as a newly adopted international standard, a minimum ratio of CET1 to risk-weighted assets of at least 4.5%, plus a 2.5% capital conservation buffer (which is added to the 4.5% CET1 ratio as that buffer is phased in, effectively resulting in a minimum ratio of CET1 to risk-weighted assets of at least 7% upon full implementation), (ii) a minimum ratio of Tier 1 capital to risk-weighted assets of at least 6.0%, plus the capital conservation buffer (which is added to the 6.0% Tier 1 capital ratio as that buffer is phased in, effectively resulting in a minimum Tier 1 capital ratio of 8.5% upon full implementation), (iii) a minimum ratio of Total capital (that is, Tier 1 plus Tier 2) to risk-weighted assets of at least 8.0%, plus the capital conservation buffer (which is added to the 8.0% total capital ratio as that buffer is phased in, effectively resulting in a minimum total capital ratio of 10.5% upon full implementation) and (iv) a leverage ratio of 4.0%. In addition, the final rule permits banking organizations with less than $15 billion in consolidated assets as of December 31, 2009 to include in their tier 1 capital on a permanent basis trust preferred securities and cumulative perpetual preferred stock issued and included in tier 1 capital prior to May 19, 2010, without any phase out. Although community banks must generally begin complying with the final rules on January 1, 2015, management believes that, as of June 30, 2013, the Company would satisfy the higher capital ratios imposed by Basel III. The above BASEL III capital ratio requirements as applicable to the Bank after the full phase-in period are summarized in the table below. (1) BASEL III Minimum for Capital Adequacy Purposes BASEL III Additional Capital Conservation Buffer BASEL III Ratio with Capital Conservation Buffer Total Capital (to risk weighted assets) % % % Tier 1 Capital (to risk weighted assets) % % % Tier 1 Capital (to average assets) or Leverage ratio % — % % Common Equity Tier 1 (to risk weighted assets) % % % (1) Because the BASEL III final rules modify the methodology for calculating risk-weighted assets and the deduction and adjustment to capital, the ratios above may not be comparable to the current applicable regulatory requirements, or the Company's actual capital ratios, as of June 30, 2013. 41 Table of Contents Liquidity Management At June 30, 2013, the Company (excluding the Bank) had approximately $1.0 million in cash. These funds can be used for Company operations, investment and for infusion into the Bank and other corporate activities. The primary source of liquidity for the Company will be dividends paid by the Bank. The Bank is currently restricted from paying dividends without regulatory approval, which will not be granted until the Bank’s accumulated deficit has been eliminated. The Bank’s liquidity is monitored by its management, the Investment/Asset-Liability Committee and the Board of Directors who review historical funding requirements, current liquidity position, sources and stability of funding, marketability of assets, options for attracting additional funds, and anticipated future funding needs, including the level of unfunded commitments. The Bank’s primary sources of funds will be retail, custodial, and commercial deposits, loan repayments, maturity of investment securities, other short-term borrowings, and other funds provided by operations. While scheduled loan repayments and maturing investments are relatively predictable, deposit flows and loan prepayments are more influenced by interest rates, general economic conditions, and competition. The Bank will maintain investments in liquid assets based upon management’s assessment of (1) the need for funds, (2) expected deposit flows, (3) yields available on short-term liquid assets, and (4) objectives of the asset/liability management program. At June 30, 2013, we had outstanding loan origination commitments and unused commercial and retail lines of credit of $14.9 million and $10,000 in standby letters of credit. Certificates of deposit that are scheduled to mature within one year totaled $34.2 million at June 30, 2013. The Bank’s significant contractual obligations and other potential funding needs at June 30, 2013 consist of: AsofJune 30, 2013 (000's) Lessthan One Year OnetoThree Years OverThreeto FiveYears OverFive Years Operating leases $ $ $ 41 $ - Certificates of deposit $ - As of June 30, 2013, the Bank had cash and cash equivalents of $7.3 million, or 5.8% of total assets, and loans held for sale of $5.2 million, or 4.1% of total assets. Liquidity is also provided through the Bank’s lines of credit with the Federal Home Loan Bank of Dallas and the Federal Reserve Bank of Dallas, which provide the Bank with a source of off-balance sheet liquidity. As of June 30, 2013, the Bank’s established credit line with the Federal Home Loan Bank of Dallas was $15.9 million or 12.7% of assets, of which $13.0 million was utilized at June 30, 2013. The established credit line with the Federal Reserve Bank of Dallas was $13.7 million, or 10.9% of assets, none of which was utilized at June 30, 2013. As loan demand increases, greater pressure will be exerted on the Bank’s liquidity. As of June 30, 2013, the loan to deposit ratio was 105.8%.Total trust custodial cash available to the Bank as of June 30, 2013 was approximately $34.6 million. With additional advances available from the Federal Home Loan Bank of Dallas and Federal Reserve Bank of Dallas and the custodial cash available through the Bank’s trust department, the Bank has off-balance sheet liquidity available of 36.5% of total assets as of June 30, 2013.We believe that the Bank has adequate liquidity to meet anticipated future funding needs. 42 Table of Contents ITEM 3. Quantitative and Qualitative Disclosures about Market Risk Because the registrant is a smaller reporting company, disclosure under this item is not required. ITEM 4. Controls and Procedures As of the end of the period covered by this Quarterly Report on Form 10-Q, our principal executive officer and principal financial officer have evaluated the effectiveness of our “disclosure controls and procedures” (“Disclosure Controls”). Disclosure Controls, as defined in Rule 13a-15(e) of the Exchange Act, are procedures that are designed with the objective of ensuring that information required to be disclosed in our reports filed under the Exchange Act, such as this Quarterly Report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure Controls are also designed with the objective of ensuring that such information is accumulated and communicated to our management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Our management, including the principal executive officer and principal financial officer, does not expect that our Disclosure Controls will prevent all error and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Based upon their controls evaluation, our principal executive officer and principal financial officer have concluded that our Disclosure Controls are effective. Changes in Internal Control over Financial Reporting There were no changes in our internal controls over financial reporting during the quarter ended June 30, 2013 that materially affected, or were reasonably likely to materially affect, our internal controls over financial reporting. 43 Table of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings. There are no material legal proceedings to which the Company is a party or of which any of its property is subject.From time to time, the Company is a party to various legal proceedings incident to its business. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Not applicable. Item 3. Defaults Upon Senior Securities. Not applicable. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None Item 6. Exhibits and Financial Statement Schedules. Exhibit No. Description of Exhibit Rule 13a-14(a) Certification of Principal Executive Officer* Rule 13a-14(a) Certification of Principal Financial Officer* 32 Section 1350 Certification* * Filed Herewith 44 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. T BANCSHARES, INC. Date: August 14, 2013 By: /s/ Patrick Howard Patrick Howard President and Chief Executive Officer/Principal Executive Officer By: /s/ Ken Bramlage Ken Bramlage Executive Vice President and Chief Financial Officer/Principal Financial Officer 45
